Exhibit 10.2

 

SHARE PURCHASE AGREEMENT

 

 

THIS SHARE PURCHASE AGREEMENT (the “Agreement”) is made as of June 1st, 2015
(the “Effective Date”), by and between Soleil Capital L.P., a Delaware limited
partnership, ("Soleil LP" and or the "Company") Soleil Capital Management LLC, a
Delaware limited liability company, the general partner of Soleil LP ("Soleil
Management"), with its principal offices at -------------------, California
------- (the “Company”), and Greg Pan, a natural person and or assigns (the
“Purchaser”).

 

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser hereby agree as follows:

 

SECTION 1.

 

1.1 Sale of Shares in Tranches. Subject to the terms and conditions of this
Agreement, the Company shall issue and sell to the Purchaser and the Purchaser
may shall purchase from the Company up to a total of 10,000,000 shares (the
“Shares”) of the Company’s common units representing limited partnership
interests in the Company, (the “Common Units”) in _____ (__) separate tranches
(each, a “Tranche”), each for the number of Shares (the “Tranche Shares”) and at
the per share purchase price (the “Tranche Purchase Price”) set forth on
Schedule A attached hereto (the “Tranche Schedule”).

 

1.2 Company’s Sale of Tranche Shares. The Company shall sell the Tranche Shares
of the First Tranche (as defined in the Tranche Schedule) to the Purchaser
within five (5) days of the date of this Agreement (the "First Closing")
Thereafter, the Company shall sell the Tranche Shares of any of the other
Tranches, or the Tranche Shares of any two or more of the other Tranches, to the
Purchaser at any time prior to but no later than the dates as set forth in
Schedule A, unless as otherwise agreed by the parties hereto.

 

SECTION 2. Closing of the Purchase of the Shares.

 

2.1 Date, Time and Place of Closings. Subject to the satisfaction or waiver of
the conditions precedent set forth in Sections 2.2 and 2.3, the Closing of the
sale and purchase of any Tranche Shares subject to any of the Tranches shall
occur at 10:00 a.m. on the date specified in Exhibit A unless the Company and
the Purchaser mutually agree upon a different time or date with respect to such
Closing. Unless otherwise agreed by the Company and the Purchaser, each Closing
shall occur at ______________________.

 

2.2 Conditions to the Obligations of the Purchaser. The obligation of the
Purchaser to purchase Tranche Shares at each Closing shall be subject to the
satisfaction of the following conditions, or the waiver of such conditions by
the Purchaser, at or prior to the applicable Closing Date:

 

(a) the representations and warranties of the Company set forth in Section 3 of
this Agreement shall be true and correct with the same force and effect as
though expressly

1

 

made on and as of such Closing Date, except for representations or warranties
expressly stated to be made as of a particular date, which representations and
warranties shall be true and correct as of such date;

 

(b)the Company shall have complied with all the agreements hereunder and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to such Closing Date;

 

(c) the Company shall have delivered to the Purchaser (i) a certificate executed
by the Chairman of the Board or President and the chief financial or accounting
officer of the Company, dated as of such Closing Date, to the effect that the
conditions in clauses (a), (b), (f), (h) and (i) have been satisfied, (ii) a
certified copy of the resolutions of the Company’s Board of Directors (the
“Board”) authorizing the execution and performance of this Agreement, (iii) a
certified copy of the Company’s operating agreement, (iv) a certified copy of
the Company’s certificate of formation.

 

(d) the Company, hereby warrants and represents to the Purchaser that:

 

(i) the Company and each of the Subsidiaries (as defined below) are duly
incorporated, validly existing and in good standing;

 

(ii) the Company and each of the Subsidiaries are qualified to do business in
each jurisdiction in which such qualification is necessary;

 

(iii) the Company and each of the Subsidiaries has all requisite corporate power
and authority to own or lease its assets and other properties and to conduct its
business as is currently conducted;

 

(iv) the Company has all requisite corporate power and authority to execute and
deliver the Agreement, to sell and issue the applicable Tranche Shares and to
otherwise carry out and perform its obligations under the Agreement;

 

(iv) the Agreement has been duly and validly authorized, executed and delivered
by the Company and that the Agreement constitutes a valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms;

 

(v) the offer and sale of the applicable Tranche Shares is in compliance with
the Securities Act and all rules and regulations promulgated thereunder and all
state securities laws, regulations and requirements;

 

(vi) all corporate actions necessary on the part of the Company and its
directors and unitholders for the execution and delivery of the Agreement and
the performance of the Company’s obligations thereunder and the sale and
issuance of the applicable Tranche Shares has been taken;

 

(vii) the applicable Tranche Shares, when issued and paid for as provided in the
Agreement, will be validly issued, fully paid and nonassessable;

 

2

 

(viii) the Company is not in violation of any term of its certificate of
formation, or its operating agreement;

 

(ix) the execution, delivery and performance of the Agreement and the sale and
issuance of the applicable Tranche Shares will not result in any violation of
the operating agreement of the Company, the provision of any judgment, writ,
decree or order applicable to, or binding upon, the Company or any of the
Subsidiaries or any existing contract;

 

(x) to the best of counsel’s knowledge, there are no actions, proceedings or
investigations pending or threatened against the Company or any of the
Subsidiaries before any court or governmental authority that questions the
validity of the Agreement or that could reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect (as defined
below) on the Company or any Subsidiary;

 

(xi) except for compliance with the Blue Sky laws and federal securities laws
applicable to the offering of the applicable Tranche Shares, no consent,
approval or authorization of, or designation, declaration or filing with, any
governmental authority on the part of the Company is required for the execution
and delivery of the Agreement and the sale and issuance of such Tranche Shares;
and

 

(f) between the Effective Date and the applicable Closing Date, there shall not
have occurred any material adverse effect on, or a material adverse change in,
or a group of such effects on or changes in, the business, operations, financial
condition, results of operations, prospects, assets or liabilities (a “Material
Adverse Effect”) on the Company or any Subsidiary;

 

2.3 Conditions to the Obligations of the Company. The obligation of the Company
to sell Tranche Shares at each Closing shall be subject to the satisfaction of
the following conditions, or the waiver of such conditions by the Company, at or
prior to the applicable Closing Date:

 

(a) the representations and warranties of the Purchaser set forth in Section 3
of this Agreement shall be true and correct with the same force and effect as
though expressly made on and as of such Closing Date, except for representations
or warranties made as of a particular date which representations and warranties
shall be true and correct as of such date;

 

(b) the Purchaser shall have complied with all the agreements hereunder and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to such Closing Date;

 

(c) the Purchaser shall have delivered to the Company a certificate executed by
a duly authorized officer of the Purchaser, dated as of such Closing Date, to
the effect that the conditions in clauses (a) and (b) have been satisfied.

 

2.4 Deliverables

 

(a)At each Closing:

 

3

 

(i) each of the Company and the Purchaser shall deliver to the other, as
applicable, any documents required to be delivered by Sections 2.2 or 2.3 which
have not been delivered prior to such Closing;

 

(ii) the Purchaser shall deliver to the Company an acknowledgment of the
applicable Tranche Purchase Price and, in such acknowledgment, state the date,
not to exceed five (5) Business Days following such Closing, on or prior to
which the Tranche Purchase Price will be delivered by the Purchaser to the
Company by wire transfer of immediately available funds to an account designated
in writing by the Company at or prior to such Closing; and

 

(iii) the Company shall deliver to the Purchaser a certificate representing the
Tranche Shares being purchased by the Purchaser or shall cause the Tranche
Shares being purchased to be electronically transferred to the Purchaser.

 

(b) The payment of the Tranche Purchase Price pursuant to subsection (a) above
shall be deemed to have been delivered at the Closing for the purposes hereof.

 

(c) If a Closing does not occur on a proposed Tranche Closing Date because the
conditions specified in Section 2.3 to be fulfilled by the Purchaser were not
satisfied at the time of the applicable proposed Tranche Closing Date, the
Closing Date shall be delayed until the conditions are fulfilled to the
satisfaction of the Purchaser. Subsequent Tranche Closing Date(s) shall be
unaffected.

 

SECTION 3. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser, except as set forth on the Schedule of
Exceptions attached hereto as Exhibit A (the “Schedule of Exceptions”), as
follows:

 

3.1 Organization and Qualification. The Company is a limited partnership duly
organized, validly existing and in good standing under the laws of its
jurisdiction of its formation and the Company is qualified to do business in
each jurisdiction in which qualification is required, except where the failure
to so qualify would not individually or in the aggregate have a Material Adverse
Effect on the Company.

 

3.2 Subsidiaries. As of the date hereof, the Company has no subsidiaries.

 

3.3 Outstanding Common Units.

 

(a) Company. The Company has ___________ shares issued and outstanding as of the
date of this Agreement. All shares have been duly authorized, have been validly
issued, are fully paid and nonassessable and are free of any liens or
encumbrances. There are no authorized or outstanding class or series of
membership interests, options, warrants, preemptive rights, rights of first
refusal or other rights to purchase any interests in the Company or any equity
or debt securities convertible into or exchangeable or exercisable for limited
partnership interests of the Company (collectively, “Share Equivalents”).

 

(b) Soleil Management. Soleil Management has no membership interests issued and
outstanding

4

 

 

3.4 Issuance, Sale and Delivery of the Shares. The Shares have been duly
authorized and, when issued, delivered and paid for in the manner set forth in
this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable. No preemptive rights or other rights to subscribe for or purchase
exist with respect to the issuance and sale of the Shares by the Company
pursuant to this Agreement. No further approval or authority of the unitholders
or the Board will be required for the issuance and sale of the Shares to be sold
by the Company as contemplated herein

 

3.5 Due Execution, Delivery and Performance of the Agreements. The Company has
full legal right, corporate power and authority to carry on its business as
presently conducted and enter into this Agreement and to perform the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by the Company. The execution, delivery and performance
of this Agreement by the Company and the consummation of the transactions herein
contemplated will not violate any provision of the organizational documents of
the Company and will not result in the creation of any lien, charge, security
interest or encumbrance upon any assets or property of the Company pursuant to
the terms or provisions of, or will not conflict with, result in the breach or
violation of, or constitute, either by itself or upon notice or the passage of
time or both, a default under any agreement, mortgage, deed of trust, lease,
franchise, license, indenture, permit or other instrument to which the Company
is a party or by which the Company or any of its assets or properties may be
bound or affected or any statute or any authorization, judgment, decree, order,
rule or regulation of any court or any regulatory body, administrative agency or
other governmental body applicable to the Company or any of its properties. No
consent, approval, authorization or other order of or registration,
qualification, designation, declaration or filing with any court, regulatory
body, administrative agency or other governmental body is required for the
execution, delivery and performance of this Agreement or the consummation by the
Company of the transactions contemplated hereby, except for compliance with the
Blue Sky laws and federal securities laws applicable to the offering of the
Shares. Assuming the valid execution hereof by the Purchaser, this Agreement
will constitute the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and except as enforceability
may be subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
the indemnification agreements of the Company in Section 7.3 hereof may be
legally unenforceable.

 

3.6 No Actions. There is no legal or governmental action, suit, arbitration,
investigation or proceeding (each, an “Action”) pending or, to the Company’s
knowledge, threatened to which the Company or any Subsidiary is or may be a
party (a) which seeks to prevent or restrain the transactions contemplated by
this Agreement or to recover damages as a result of the consummation of such
transactions or (b) which is reasonably likely to have a Material Adverse Effect
on the Company. The Company is not subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. No Action by the Company is currently pending, nor does the
Company intend to initiate any Action, that is reasonably likely to have a
Material Adverse Effect on the Company.

 

3.7 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.

5

 

 

3.8 Brokers. There is no broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of any transactions contemplated by this Agreement.

 

3.9 Books and Records. The books, records and accounts of the Company accurately
and fairly reflect, in reasonable detail, the transactions in, and dispositions
of, the assets of, and the results of operations of, the Company to the extent
required by generally accepted accounting principles. The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (a) transactions are executed in accordance with management’s
general or specific authorizations, (b) transactions are recorded as necessary
to permit preparation of financial statements in accordance with generally
accepted accounting principles and to maintain asset accountability, (c) access
to assets is permitted only in accordance with management’s general or specific
authorization and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

3.10 SEC Documents.

 

(a) Reports. The Company is not a party to any material contract, agreement or
other arrangement that was required to have been filed as an exhibit with the
Commission that was not so filed.

 

(b) Financial Statements.

 

3.11 Absence of Certain Changes. Since April 10, 2015, the business and
operations of the Company have been conducted in the ordinary course consistent
with past practice, and there has not been:

 

(a) any declaration, setting aside or payment of any dividend or other
distribution of the assets of the Company with respect to any membership
interests or any repurchase, redemption or other acquisition by the Company of
any outstanding common units of the Company;

 

(b) any damage, destruction or loss, whether or not covered by insurance, except
for such occurrences that have not resulted, and are not expect to result, in a
Material Adverse Effect on the Company or any Subsidiary;

 

(c) any waiver by the Company of a valuable right or of a material debt owed to
it, except for such waivers that have not resulted, and are not expected to
result, individually or in the aggregate, in a Material Adverse Effect on the
Company;

 

(d) any material change or amendment to, or any waiver of any material rights
under a material contract or other arrangement, including, without limitation,
any supply or service contract, or the termination of any such contract or
arrangement, to which the Company’s assets or properties is bound or subject,
except for changes, amendments or waivers that are expressly provided for or
disclosed in this Agreement or that have not resulted, and are not expected to
result, individually or in the aggregate, in a Material Adverse Effect on the
Company;

6

 

 

(e) any change by the Company in its accounting principles, methods or practices
or in the manner in which it keeps its accounting books and records, except any
such change required by a change in GAAP; or

 

(f) any other event or condition of any character, except for such events and
conditions that have not resulted, and are not expected to result, individually
or in the aggregate, in a Material Adverse Effect on the Company.

 

 

3.12 Intellectual Property.

 

(a) Ownership or Right to Use. The Company has sole title to and owns, or is
licensed or otherwise possesses legally enforceable right to use, all patents or
patent applications, software, know-how, registered or unregistered trademarks
and service marks and any applications therefor, registered or unregistered
copyrights, trade names, and any applications therefor, trade secrets or other
confidential or proprietary information (the “Intellectual Property”) necessary
to enable the Company to carry on its business as currently conducted, except
where any deficiency, or group of deficiencies, therein would not have a
Material Adverse Effect on the Company.

 

(b) Licenses; Other Agreements. The Company is not subject to any exclusive
license (whether such exclusivity is temporary or permanent) to any material
portion of the Intellectual Property of the Company or any Subsidiary. There are
not outstanding any licenses or agreements of any kind relating to the
Intellectual Property of the Company, obligating it to pay any royalties or
other payments to third parties with respect to the marketing, sale,
distribution, manufacture, license or use of any Intellectual Property, except
as it may be so obligated in the ordinary course of its business, as disclosed
in the SEC Documents or where the aggregate amount of such payments could not
reasonably be expected to be material.

 

(c) No Infringement. The Company has not violated or infringed, nor is currently
violating or infringing, nor has the Company received any communication alleging
that it has violated or infringed, any Intellectual Property of any other
individual or entity, to the extent that any such violation or infringement,
either individually or together with all other such violations and
infringements, would have a Material Adverse Effect on the Company.

 

3.13 Tax Matters. The Company has filed all material tax returns required to be
filed, which returns are true, complete and correct in all material respects,
the Company is not in default in the payment of such taxes, including penalties
and interest, assessments, fees and other charges, shown thereon due or
otherwise assessed, other than those being contested in good faith and for which
adequate reserves have been provided or those currently payable without interest
that were payable pursuant to such returns or any assessments with respect
thereto.

 

3.14 Full Disclosure. The information contained in this Agreement, the Schedule
of Exceptions and the SEC Documents with respect to the business, operations,
assets, results of operations and financial condition of the Company and the
transactions contemplated by this Agreement are true and complete in all
material respects and do not omit to state any

7

 

fact or facts necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

3.15 Sole Representations and Warranties. Except for the representations and
warranties contained in this Section 3, the Company makes no representation or
warranty to the Purchaser, express or implied, in connection with the
transactions contemplated by this Agreement.

 

SECTION 4. Representations, Warranties and Covenants of the Purchaser. The
Purchaser represents and warrants to the Company as follows:

 

4.1 Organization and Qualification. The Purchaser is a natural person.

 

4.2 Nature of Purchaser. The Purchaser is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in shares representing an investment decision like that involved in
the purchase of the Shares, including investments in securities issued by the
Company. The Purchaser is able to bear the economic risk of loss of the
Purchaser’s entire investment in the Shares.

 

4.3 Review of Information. The Purchaser has received and reviewed, and has been
given the opportunity to ask questions of the Company with respect to the
Existing SEC Documents.

 

4.4 Acknowledgement of Risks. The Purchaser hereby acknowledges that its
investment in the Shares is subject to certain risks and uncertainties,
including those risks and uncertainties set forth under “Risk Factors” in the
Company’s Form 10-K and Form 10-Q for the three (3) months ended October 31,
2013.

 

4.5 Sole Representations and Warranties. Except for the representations and
warranties contained in this Section 4, the Purchaser makes no representation or
warranty to the Company, express or implied, in connection with the transactions
contemplated by this Agreement.

 

4.6. Accredited Investor. Purchaser is an Accredited Investor as defined in
Regulation D of the Securities Act of 1933.

 

4.7 Purchase for Investment. Purchaser is purchasing the Shares as an investment
and not with a view to distribute the Shares.

 

SECTION 5. Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Purchaser herein and in the certificates delivered pursuant hereto shall
survive the execution of this Agreement, the delivery to the Purchaser of the
Shares being purchased and the payment therefor. No representation or warranty
made by a party shall be limited or modified by knowledge (actual, constructive
or imputed) of the other party as a result of its due diligence investigation or
otherwise. A party may not invoke the other party’s knowledge (actual,
constructive or imputed) of facts which might make a representation untrue,
inaccurate, incomplete or misleading as a defense to a claim for breach or
failure of a condition.

 

8

 

SECTION 6. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, confirmed facsimile or nationally recognized overnight
express courier postage prepaid, and shall be deemed given when so received and
shall be delivered as addressed as follows:

 

(a) if to the Company, to:

 

Soleil Capital L.P.

 

 or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

 

(b) if to Purchaser, to:

 

Greg Pan

 

or to such other person at such other place as the Purchaser shall

designate to the Company in writing.

 

SECTION 7. No Recourse. The obligations of the Purchaser under this Agreement
are solely the purchase of Shares here under. This section shall not be
construed as to limit the Company's ability, in any way to pursue its legal
rights to enforce this agreement with regard to Shares that have been tendered
to Purchaser for which payment has not been made and collected.

 

SECTION 8. Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser.

 

SECTION 9. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.

 

SECTION 10. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

SECTION 11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to its conflicts
of law principles and the federal law of the United States of America.

 

SECTION 12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

 

SECTION 13. Termination by Purchaser

 

9

 

14.1 The Purchaser may terminate its obligations under Section 1 of this
Agreement by oral or written notice to the Company following the occurrence of
one or more of the following:

 

(a) the Company shall default in any material respect in the performance of any
covenant or agreement under this Agreement, which default shall continue for
more than three business days following written notice thereof from the
Purchaser;

 

(b) the representations and warranties of the Company set forth in Section 2 of
this Agreement shall not be true and correct in all material respects as of the
date of this Agreement, and on each day thereafter (as if each such date was a
Tranche Closing Date), except for the representations and warranties made as of
a particular date which representations and warranties need be true and correct
only as of such date;

 

(c) the Company shall merge or consolidate with any Person, shall effect any
reorganization, or shall sell or substantially all of its assets, or shall enter
into any agreement contemplating the same;

 

(d) the Closing of the purchase and sale of the Tranche Shares shall not have
been completed by December 30, 2016;

 

14.2 The termination by the Purchaser of its obligations under Section 1 of this
Agreement shall not terminate any liability for any breach or default by any
party in any representation, warranty, covenant or agreement occurring prior to
the date of such termination. In addition, such termination shall not terminate
any of the obligations or agreements of either party under Sections 6.1 and 6.3
of this Agreement.

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

 

COMPANY:

 

 

SOLEIL CAPITAL L.P.

June 1st, 2015

By: /s/ Kevin Frija

Name: Kevin Frija

Title: Manager of Soleil Capital Management LLC, it's General Partner

 

PURCHASER:

 

Greg Pan

 

By: /s/ Greg Pan

Name: Greg Pan

A natural person

10

 

 

 

 

 

SCHEDULE A

 

TRANCHE SCHEDULE

 

 

Tranche

Number of Tranche Shares to be Purchased Purchaser

Purchase

Price

 

First Tranche by May 5th 2016

2,000,000 shares

$20,000.00 ($0.01 per share)

 

Second Tranche by July 5th 2016

2,000,000 shares

$20,000.00 ($0.01 per share)

 

 

Third Tranche by September 5th 2016

2,000,000 shares

$20,000.00 ($0.01 per share)

 

 

Fourth Tranche by November 5th 2016

2,000,000 shares

$20,000.00 ($0.01 per share)

 

 

Fifth Tranche by January 5th 2017

 

2,000,000 shares

$20,000.00 ($0.01 per share)



11

 